Citation Nr: 0426086	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  04-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for bilateral ankle injuries.

2.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for bilateral knee injuries.

3.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 on account of right knee replacement 
surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

A personal hearing was held before the undersigned by 
videoconference from the RO in May 2004.  A transcript of the 
hearing is on file

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks the reopening of previously denied claims 
of entitlement to service connection for bilateral ankle 
disabilities and bilateral knee disabilities, respectively.  
VA has certain duties in this case to provide the claimant 
with notice concerning evidence necessary to support his 
application to reopen the claims and to assist him with the 
development of that evidence.  These duties arise under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
this notice and assistance must be provided to the veteran 
before his applications to reopen the claims may be fairly 
adjudicated.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

The VCAA eliminated the requirement enunciated by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) that a claimant present a well-grounded 
claim at the outset of the case in order to receive VA's 
assistance with the development of evidence.  The VCAA 
charged VA with a duty, defined in the statute and its 
implementing regulations, to provide that assistance to 
claimants before adversely deciding their claims.  The VCAA 
also charged VA with a duty, defined in the statute and its 
implementing regulations, to provide claimants with notice, 
before adversely deciding their claims, concerning the 
evidence that VA has determined is needed to substantiate the 
claims.

The VCAA applies to all claims for VA benefits filed on or 
after the November 9, 2000 date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  In this case, the VCAA applies to 
the applications to reopen the previously denied claims 
because the veteran filed those applications in December 
2002.  

When a claim that is subject to the VCAA is before it on 
appeal, the Board considers whether any action required by 
the VCAA to be accomplished before the claim could be denied 
has not been performed and must remand the claim for 
completion of any such needed action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  In this case, the 
Board has determined that further action under the VCAA is 
required.

The Board notes that regulations have been enacted 
implementing the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  Without providing any rights over and 
above those established in the VCAA, the regulations define 
with additional specificity the duties set out in the 
statute.  Id.  

With certain exceptions, the implementing regulations were 
made applicable to any claim for benefits received by VA on 
or after the November 9, 2000 date of enactment of the VCAA 
and to any claim filed before that date but not decided by VA 
as of that date.  66 Fed. Reg. 45,620.  The exceptions 
concern claims to reopen a finally decided claim.  Certain of 
the amended regulations apply only to claims to reopen a 
finally decided claim if the claim is received on or after 
August 29, 2001.  These are amended 38 C.F.R. § 3.156(a) 
(defining new and material evidence), the second sentence of 
amended 38 C.F.R. § 3.159(c) (providing that "[u]pon receipt 
of a substantially complete application for benefits, VA will 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim"), and subsection 
(4)(iii) of amended 38 C.F.R. § 3.159(c)(providing that VA 
will furnish a medical examination in conjunction with a 
claim to reopen only if new and material evidence is 
presented or secured).  Contrariwise, these three provisions 
do not apply to claims to reopen finally decided claims that 
are prior to August 29, 2001.  

Furthermore, in all cases in which an application to reopen a 
previously denied claim is subject to the VCAA, there is a 
duty to provide the claimant with notice concerning the 
evidence that is needed to substantiate the claim.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  By its holding in 
Quartuccio v. Principi, the Court has emphasized that VA must 
meet this duty in cases in which a claimant seeks to reopen a 
claim with new and material evidence, and not merely in cases 
involving original claims.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

Because the veteran's application to reopen the previously 
denied claims was filed in December 2002, those implementing 
regulations for the VCAA that are effective only from August 
29, 2001 apply in this case.

Because the RO has not fulfilled all of the duties that VA 
has in this case under the VCAA, the claims to reopen must be 
remanded.

Under the VCAA, VA must make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  The second sentence of 
38 C.F.R. § 3.159(c), which applies to applications to reopen 
that are submitted on or after August 29, 2001, states that 
upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim."  
38 C.F.R. § 3.159(c).  Section 3.159(c) also provides that, 
in addition, VA will give the assistance described in 
paragraphs (c)(1), (c)(2), and (c)(3) to an individual 
attempting to reopen a finally decided claim.  Id.  These 
paragraphs describe VA's duty to obtain service records, 
other records in the custody of a Federal department or 
agency, and private records that are pertinent to a claim.  

The duty to obtain records applies when the claimant, after 
being requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  When records needed 
to decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

VA must provide the claimant with an appropriate notice if it 
is unable to obtain any records.  38 C.F.R. § 3.159(e).  The 
notice must (i) identify the records VA was unable to obtain; 
(ii) explain the efforts VA made to obtain the records; (iii) 
describe any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  Id.

The veteran related in a VA Form 21-4138, Statement in 
Support of Claim, that he submitted in December 2002 that he 
was having right knee replacement surgery on November 22, 
2002.  However, there are no medical records on file 
documenting this surgery, although a urology note prepared at 
a VA medical facility in St. Louis, Missouri in early 
December 2002 refers to the veteran's "recent r[igh]t knee 
surgery."  At the May 2004 personal hearing, the veteran 
testified that he had undergone a knee replacement that was 
performed by a private physician.  However, his testimony did 
not clarify when he had this surgery and whether it was on 
the right or the left knee.  The veteran also testified at 
the May 2004 personal hearing that he was treated regularly 
for his ankle and knee disabilities at VA medical facilities 
in St. Louis, Missouri.  However, VA medical records dated 
from early December 2002 through the present are not on file.

Moreover, it appears that the service medical records that 
are associated with the claims file may not represent a 
complete set.  The service medical records now on file are 
scant.  Particularly as the claims ultimately involve 
questions of the in-service origins of the conditions 
alleged, VA must ensure that it has all of the veteran's 
service medical records that are extant.

On remand of the case, the AMC must make efforts to ensure 
that a complete set of the veteran's service medical records 
is associated with the claims file.  In addition, the AMC 
must make efforts on remand to obtain all VA medical records 
concerning the veteran's disabilities of the knees and ankles 
that are dated from December 2002 through the present, all 
medical records concerning any knee replacement, and all 
medical records and other documentation that the veteran or 
his representative may identify, including in response to the 
notice that the AMC must issue, as explained below.  If the 
AMC is unable to obtain any records, it must provide a notice 
to the veteran and his representative conforming to the 
requirements of the VCAA.

On remand of the case, the AMC must provide the veteran and 
his representative with the notice required by section 5103 
of the VCAA describing the kind of evidence that is needed to 
reopen the claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  Id.; 
Quartuccio, 16 Vet. App. at 186-87.  The notice must be 
furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The RO sent a letter to the veteran and his representative in 
January 2003 that was intended to serve as this notice.  
However, in describing the evidence that was needed to 
support the application to reopen the claims, the January 
2003 letter applied the former definition of new and material 
evidence applying to applications to reopen filed before 
August 29, 2001.  By that definition, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As noted above, though, because the veteran's application was 
filed in December 2002, it is subject to the revised 
definition of new and material evidence established with the 
promulgation of regulations implementing the VCAA.  The 
significant change represented by the revised regulation is 
the revised definition of "material" evidence.  By the 
revised definition, material evidence is evidence that 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Thus, the January 2003 notice was defective because it failed 
to apply the proper legal standard in describing the evidence 
that was needed to substantiate the application to reopen the 
claims.  The February 2003 rating decision denying reopening 
of the claims also applied the prior standard of "material" 
evidence rather than the revised standard.  The March 2003 
notice accompanying that rating decision discussed the 
standard of "material" evidence in terms consistent with 
the prior standard.  Only in the February 2004 statement of 
the case, which was a de novo review prepared by the decision 
review officer of the RO, was the revised definition of 
material evidence cited and applied.  In no notice provided 
to the veteran and his representative did the RO clarify 
which standard of material evidence, the one asserted in the 
January 2003 letter, the February 2003 rating decision, and 
the March 2003 notice of that rating decision, or the one 
asserted in the February 2004 statement of the case applied 
in this case.

Thus, the notification furnished by the RO concerning the 
evidence needed to substantiate the application to reopen the 
claims was inconsistent and inherently confusing.  Corrective 
action must be taken on remand of this case.

The veteran also has appealed the denial of claim of 
entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 (2003).  He has based this claim on having 
had right knee replacement surgery.  A temporary total 
disability rating may be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, or 
surgery with certain specified postoperative residuals, or 
the necessity of house confinement, or the necessity of the 
continued use of a wheelchair or crutches, or immobilization 
by cast, without surgery, of one major joint of more.  Id.  
However, service connection must be in place for the 
disability in concern before a temporary total disability 
rating may be assigned.  See id.  In this case, the outcome 
of the issue of entitlement to a temporary total disability 
rating would depend on the outcome the issue of entitlement 
to service connection for a disability of the right knee.  
Thus, the issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
inextricably intertwined when a decision concerning one could 
have a significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non-final).  In such a case, it is 
proper to defer adjudication of the affected issue.  Id.; see 
also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
(piecemeal litigation is an "undesirable specter" to be 
avoided).  Therefore, the adjudication of entitlement to a 
temporary total disability rating on account of surgery of 
the right knee should be deferred until after there has been 
development and adjudication of entitlement to service 
connection for a disability of the right knee.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

Provide the veteran and his 
representative with notice concerning the 
kind of evidence or other information 
that is required to substantiate his 
application to reopen the claims of 
entitlement to service connection for 
bilateral ankle injuries and bilateral 
knee disabilities.  This notice should 
apprise the veteran of the revised 
definition of new and material evidence 
contained in the amended version 38 
C.F.R. § 3.156(a) effective for claims to 
reopen filed on or after August 29, 2001.  
In describing the evidence that would 
substantiate the application to reopen 
the claims, the notice must take into 
account the revised definition of 
"material" evidence and all potentially 
relevant grounds and theories of service 
connection, including secondary service 
connection and the presumption concerning 
arthritis that is manifested to a 
compensable degree within one year after 
a veteran's separation from service.  See 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.310 (2003).  

The notice should specifically apprise 
the veteran that he may submit the report 
of an examination that is performed 
privately.  

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claims.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

2.  With the notice requested in 
Paragraph 1 or separately, write to the 
veteran and ask him to identify all VA 
medical facilities where he has been 
treated for either of the claimed 
disabilities from December 2002 through 
the present; the medical facility or 
facilities where he has had any knee 
replacement surgery; and any private 
physicians who have treated him for any 
knee or ankle problems, and whose medical 
records concerning this treatment are not 
now on file, since the time of his 
separation from service.  Send a copy of 
the letter to the veteran's 
representative and allow appropriate time 
for response.

3.  Then, make efforts to obtain all 
medical records identified by the veteran 
or his representative in response to the 
notices requested in Paragraphs 1 or 2 
and that are not currently on file.

Also, make efforts to obtain all records 
of treatment received by the veteran for 
his ankles or knees that have been 
prepared at any VA medical facility in 
St. Louis, Missouri during the period 
extending from December 2002 to the 
present.  

Document in the claims folder all action 
taken to obtain this evidence and provide 
appropriate further notice to the veteran 
and his representative, as described in 
this Paragraph 3, concerning any evidence 
that is not obtained.  Such notice should 
be sent only after the AMC has made any 
follow-up requests for medical records 
that appear to be required and has 
determined, for each set of medical 
records, whether further efforts to 
obtain them would be futile.  Such notice 
must (i) identify the specific records VA 
was unable to obtain; (ii) explain the 
efforts VA made to obtain the records; 
(iii) describe any further action VA will 
take regarding the claim, including, but 
not limited to, advising the veteran that 
VA will decide the claim based on the 
evidence of record unless he submits the 
records VA was unable to obtain.

4.  Then, readjudicate the issue whether 
there is new and material evidence to 
reopen the claims of entitlement to 
service connection for bilateral ankle 
disabilities and bilateral knee 
disabilities, respectively.  Apply the 
standard of new and material evidence 
established by the revised version of 
38 C.F.R. § 3.156 that applies to 
applications to reopen that are filed on 
or after August 29, 2001.  If a claim is 
not reopened, the denial should be 
addressed in a supplemental statement of 
the case and should be provided to the 
veteran and his representative.  See 38 
C.F.R. § 19.31 (2003).  Allow the veteran 
and his representative appropriate time 
in which to respond. 

5.  Then, readjudicate the issue of 
entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30.  
If the benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond.

Then, and after VA has taken any other action on the claims 
that it finds to be appropriate, the case should be returned 
to the Board if appellate review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


